Allowance
	Claims 1-27 are patentable. 
The specific limitations of “” in Claim 1, and similarly in Claim 20, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Decker (US Patent 6,040,822) discloses a portable electronic device, comprising: a first body (See Figure 1), having a first inner surface; a second body (See Figure 1), having a second inner surface; 5a hinge mechanism (See Figure 2), connected between the second body and the first body; a control unit, disposed in the first body or the second body; a sensor unit (“automatically” col. 3 ll. 54-67), disposed in the first body or the second body and coupled to the control unit; a sterilization module 204, disposed in the second body and coupled to the control 10unit, suitable for generating at least one light (capable of sterilization and disinfection); and a shielding module 202, having at least one light-passable opening, disposed on the second body and movable (See Figures 4 and 5), the shielding module is coupled to the control unit, wherein the control unit is suitable for activating the sterilization module and driving 15the shielding module to move to a first position (Figures 4 or 5), the at least one light-passable opening is opposite to the sterilization module, and at least one optical path of the sterilization module is suitable for irradiating the first inner surface or the second inner surface through the at least one light-passable opening, and the control unit is suitable for shutting down the sterilization 20module and driving the shielding module to move to a second position to block the at least one optical path of the sterilization module (Figure 2).
However, Decker does not disclose the sterilization module disposed in the hinge.  Furthermore, Decker does not disclose wherein the control unit detects an open or closed state of the device to associate with the opening or closing of the shielding module. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841